     Case 8:19-cv-02835-AAS Document 22 Filed 07/20/20 Page 1 of 2 PageID 737




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

LOURDES FLEURIMA,

        Plaintiff,
v.                                                 Case No.: 8:19-cv-2835-T-AAS

ANDREW M. SAUL,
COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

      Defendant.
__________________________________________/

                                       ORDER

        Lourdes Fleurima requests that the court stay these proceedings for sixty days

to obtain evidence in a subsequent claims file. (Doc. 20). The Commissioner opposes

the motion. (Doc. 21).

        After an unfavorable decision on November 9, 2018, Ms. Fleurima applied for

social security benefits again. On June 25, 2020, the Administrative Law Judge (ALJ)

found Ms. Fleurima disabled as of November 10, 2018, one day after the unfavorable

decision. Ms. Fleurima argues there is a reasonable possibility that evidence in the

subsequent claims file could be material to the period at issue in this appeal (i.e.,

between June 2, 2016, and November 9, 2018). Ms. Fleurima wants to obtain this

evidence to evaluate whether she should move for remand under sentence six, prior

to the court issuing a decision.

        In response, citing Carroll v. Comm’r of Soc. Sec., 453 F. App’x 889 (11th Cir.

                                           1
    Case 8:19-cv-02835-AAS Document 22 Filed 07/20/20 Page 2 of 2 PageID 738




2011), the Commissioner argues the evidence in the subsequent claims file is

immaterial to the period at issue here. However, in Caroll, the ALJ’s decision

denying benefits covered a time period of August 9, 2002 to December 31, 2007. Id.

at 891. The ALJ’s subsequent favorable decision was on January 12, 2010, with a

disability onset of June 22, 2009. Id. at 892. This action is distinguishable from

Carroll based on the nearly year-and-a-half period between the eligibility decisions

in Carroll, as opposed to one day in this case.1

       Accordingly, Ms. Fleurima’s Motion to Stay Proceedings (Doc. 20) is

GRANTED.        This action is stayed until September 18, 2020.            The joint

memorandum of law is due by October 18, 2020.

       ORDERED in Tampa, Florida on July 20, 2020.




1Indeed, the Carroll court specifically based its decision in part on the lengthy time
between the decisions. See Carroll v. Comm’r of Soc. Sec., 453 F. App’x 889, 892 (11th
Cir. 2011)
                                          2
